76 F.3d 389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Dallas GATES, Defendant-Appellant.
No. 95-50338.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

1
Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges


2
MEMORANDUM**


3
David Dallas Gates appeals his conviction for possession of a prohibited object by an inmate, in violation of 18 U.S.C. § 1791(a)(2).   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


4
Gates contends his conviction violated the Double Jeopardy Clause because he already had been punished for the same conduct in prison disciplinary proceedings.   This contention is foreclosed by our holding in United States v. Brown, 59 F.3d 102, 104 (9th Cir.1995) (per curiam) (forfeiture of good time credits and disciplinary transfer did not preclude criminal prosecution for same conduct because disciplinary sanctions were part of underlying sentence and were remedial rather than punitive).


5
Gates contends his is a " 'rare' case" in which the remedial sanctions were so harsh as to constitute punishment.   See id. at 105.   Prison officials found Gates guilty of possessing a knife and imposed the following sanctions:  forfeiture of 63 days of good time credit, 60 days of disciplinary segregation, recommendation for disciplinary transfer to another institution, loss of presumptive parole date, and revocation of mandatory release date.   We reject Gates's argument that his offense was minor because he never used the knife;  his sanctions were rationally related to the remedial goal of maintaining institutional order.   See id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3